DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 5 and 9-10 have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed September 20, 2022 overcomes the following objection/rejection(s) from the last Office Action of June 20, 2022:
Objections to the claims for minor informalities
Rejections to the claims under 35 USC § 112
Rejections to the claims under 35 USC § 102

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,514,416 to Lee et al. (hereinafter Lee), and further in view of U.S. Publication No. 2009/0131746 to Seo et al. (hereinafter Seo).
Regarding independent claim 1, Lee discloses a medical image diagnosis assistance apparatus for assisting a diagnosis of a medical image (abstract, “An apparatus and a method for diagnosis are provided. The apparatus for diagnosis lesion includes: … a diagnosis unit configured to diagnose the lesion based on image data of the lesion and the selected one or more diagnostic model.”),
the medical image diagnosis assistance apparatus comprising a computing system (column 1, line 17, “a computer-aided diagnostic technique, and to an apparatus and method for diagnosis that uses categorized diagnostic models”), wherein the computing system comprises:
a memory or database configured to store a plurality of medical image diagnosis algorithms each having a medical image diagnosis function (abstract, “a model selection unit configured to select one or more diagnostic model for diagnosing a lesion from the categorized diagnostic models;” Figure 3A, element 1717, “model storage unit”); and
a processor, wherein the processor (column 16, line 11, “For example, the units may include a processing device, a display unit, a touch screen, a microprocessor, a memory, a data storage unit, and the like. A processing device may be implemented using one or more general-purpose or special purpose computers, such as, for example, a processor, a controller”) is configured to extract diagnosis requirements for the medical image by analyzing each image frame of the medical image (Figure 1, element 150; column 5, line 5, “In an example, the lesion feature extraction unit 150 may extract various features of a lesion, such as shape, margin, echo pattern, and the like, from the medical data acquired by the detection performed by the lesion detection unit 130.”), 
wherein the processor is further configured to select a plurality of diagnosis application algorithms to be applied to a diagnosis of the image frame from among the plurality of medical image diagnosis algorithms based on the diagnosis requirements (Figure 1, element 170; column 4, line 55, “an apparatus 170 for diagnosing lesion;” element 170 is broken up into smaller elements in Figure 2, elements 173; column 6, line 4, “”The model selection unit 173 may select one or more diagnostic models for the diagnosis of a new patient from among one or more categorized diagnostic models generated and stored by the model generation unit 171. In an example, the model selection unit 173 may categorize one or more categorized diagnostic models provided by the model generation unit 171 into one or more categories,), and
wherein the processor is further configured to generate display information including diagnosis results for the image frame (Figure 9, element 960; column 14, line 28, “The integrated diagnosis result is calculated and displayed in 960.”) by applying the plurality of selected diagnosis application algorithms to the image frame (Figure 9, element 950; column 14, line 18, “The lesion of the predetermined patient is diagnosed by using each of the selected diagnostic models. The model- by-model diagnosis result data obtained by the diagnosis is displayed in 950.”).
Lee fails to explicitly disclose as further recited, however Seo discloses a reception interface module configured to receive an endoscopic image frame as a medical image (paragraph 0157, “Referring to FIG. 10, the workstation 100' of the reading center 300 reproduces the medical image data received from the capsule endoscope 20 and then displays the reproduced data via a monitor [S110].”); 
wherein the diagnosis requirements comprise a relative position indicated by the image frame in an organ of a human body indicated by the endoscopic image frame (paragraph 0074, “A first indicator among them indicates a current play position according to playback of the whole image frames. And, a second indicator indicates a position of an internal organ discriminating image frame among the whole image frames;” paragraph 0078, “For instance, if the capsule endoscope 20 performs capturing as many as a count of K image frames in a section at which internal organs are changed from the small intestine to the large intestine, the workstation 100 entirely determines the K image frames as candidate internal organ discriminating image frames and then marks the second indicator on points corresponding to their positions on the time bar;” paragraph 0116, “In case that the internal organ selecting button 182 is selected, a list containing per internal organ positions is provided to select a position of one of various internal organs including an entry of the gullet, a middle part of the large intestine, a latter part of the small intestine and the like;” Note: the position in time of the image being represented, is read as the relative position of the frame). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Seo in order to process endoscopic images captured via a capsule endoscope and determining the diseased part of a patient to support a diagnostic result (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Lee in the combination further discloses wherein the processor is further configured to extract context-based diagnosis requirements corresponding to characteristics of the image frame of the medical image by analyzing the image frame of the medical image (Figure 9, element 930; column 13, line 65, “A plurality of categorized diagnostic models is generated by learning the categorized learning data, and the generated categorized diagnostic models are stored;” the models learn the requirements corresponding to that specific disease), and
wherein the processor is further configured to select a plurality of diagnosis application algorithms to be applied to the diagnosis of the image frame based on the context-based diagnosis requirements (Figure 9, element 940; column 14, line 9, “One or more diagnostic models are selected to be used in the diagnosis from the categorized diagnostic models that are available in 940”).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Lee in the combination further discloses wherein the processor is further configured to select a combination of the plurality of diagnosis application algorithms based on the context-based diagnosis requirements (Figure 7, elements 720 and 730; column 12, line 12, “In an example, the integrated diagnosis result data 730 may be calculated by reflecting preferences 710 among the selected diagnostic models in the integration of the model by-model diagnosis result data 720. The preferences 710 among the selected diagnostic models may be set and entered by a user, set by a default, or set in such a manner that a higher preference level may be assigned to a diagnostic model that is frequently used in comparison to a diagnostic model that is less frequently used.” ), and
wherein the processor is further configured to generate display information including diagnosis results for the image frame by applying the combination of the plurality of diagnosis application algorithms to the image frame (Figure 7, elements 720, and 730; column 12, line 2, “In another example, the diagnosis unit 175 may display only the model-by-model diagnosis result data 720 or only the integrated diagnosis result data 730, without displaying the both result data.”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Lee in the combination further discloses wherein the context-based diagnosis requirements comprise one or more of a body part of the human body included in the endoscopic image frame,  the organ of the human body,  the relative position indicated by the endoscopic image frame in the organ of the human body,  probabilities of occurrence of lesions related to the endoscopic image frame,  levels of risk of the lesions related to the endoscopic image frame,  levels of difficulty of identification of the lesions related to the endoscopic image frame, or types of target lesions (Figure 7, element 720; the breasts are categorized into benign or malignant which are read as lesion types).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Lee in the combination further discloses wherein the processor is further configured to store the display information in the database (Figure 9, elements 950 and 960) with the display information associated with the image frame (Figure 7, shows results of the image diagnosis; column 3, line 68, “FIG. 7 is a diagram illustrating an example of a screen displaying the results of diagnosis.”).
Regarding independent claim 9, the rejection of claim 1 applies directly. Additionally, Lee in the combination further discloses a medical image diagnosis assistance method, the medical image diagnosis assistance method (abstract, “An apparatus and a method for diagnosis are provided. The apparatus for diagnosis lesion include:”… “a diagnosis unit configured to diagnose the lesion based on image data of the lesion and the selected one or more diagnostic model.”) being executed by a processor inside a computing system for assisting a diagnosis of a medical image (column 16, line 11, “For example, the units may include a processing device, a display unit, a touch screen, a microprocessor, a memory, a data storage unit, and the like. A processing device may be implemented using one or more general-purpose or special purpose computers, such as, for example, a processor, a controller”), the medical image diagnosis assistance method being executed based on program instructions loaded into the processor (column 16, line 44, “In particular, the software and data may be stored in one or more non-transitory computer readable recording mediums. A computer readable recording medium may include any data storage device, data storage unit or memory unit that can store data which can be thereafter read by a computer system or processing device.”).
Seo in the combination further discloses extracting, by the processor, diagnosis requirements for the medical image by analyzing each endoscopic image frame of a medical image (paragraph 0020, “Another object of the present invention is to provide a capsule endoscope system and method of processing image data thereof, by which attribute information containing diagnostic details are supported to facilitate an overall diagnostic result to be interpreted.”).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. 
Regarding dependent claim 12, the rejection of claim 9 is incorporated herein. Additionally, Lee in the combination further discloses further comprising:
storing, by the processor, the display information in the database with the display information associated with the image frame (Figure 9, element 960; column 14, line 28, “The integrated diagnosis result is calculated and displayed in 960;”column 6, line 47, “The diagnosis unit 175 may display the results of the diagnosis by marking the lesion of the patient to be diagnosed as malignant or benign on a display unit;” in order to display the result, it must be stored to be retrieved for display).


Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee further in view of Seo as applied to claim 3 above, and further in view of WO 2017/165801 (hereinafter WO ‘801).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Lee and Seo in the combination as a whole fail to explicitly disclose wherein the combination of the plurality of diagnosis application algorithms comprises:
a first diagnosis application algorithm configured to be preferentially recommended for the image frame based on the context- based diagnosis requirements; and
a second diagnosis application algorithm configured to be recommended based on a supplemental diagnosis requirement derived from the context substrate diagnosis requirements based on a characteristic of the first diagnosis application algorithm.
However, WO ‘801 discloses wherein the combination of the plurality of diagnosis application algorithms comprises:
a first diagnosis application algorithm configured to be preferentially recommended for the image frame based on the context- based diagnosis requirements (Figure 2, elements 56, 58, and 60, classifier 1 feeds into classifier 2 making classifier 2 algorithm selected based on the first classifier; paragraph 0047, “In the second stage 54, the decision values from the three classifiers 56, 58, 60 were combined with six statistical features 62 to train a Gaussian radial basis function (RBF) kernel SVM classifier 64;” decision values represent lower levels of diagnosis within the hierarchical system); and
a second diagnosis application algorithm configured to be recommended based on a supplemental diagnosis requirement derived from the context substrate diagnosis requirements based on a characteristic of the first diagnosis application algorithm (Figure 2, element “classifier 2;” paragraph 0040, “The combined Classifier 1 and optional standard imaging features 24 are used as input for a Gaussian radial basis function kernel SVM classifier in the second-order classification (Classifier 2) 22, which outputs the final  decision 16 (i.e. indolent vs. clinically significant prostate cancer);” classifier 2, takes the input from the earlier classifier (classifier 1) which had already determined the first order classifications, and based upon the output of the multiple classifier 1s, classifier 2 comes to a final output, thus the classifier 2 algorithm is based upon the output of the earlier classifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ’801 in order to distinguish between indolent and clinically significant carcinoma automatically (abstract).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee further in view of Seo as applied to claim 1 above, and further in view of U.S. Publication No. 2016/0171708 to Kim et al. (hereinafter Kim).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Lee in the combination discloses the display information comprising information about the diagnosis application algorithms having generated the diagnosis results (column 2, line 35, “display model-by-model diagnosis result data based on the diagnosis and calculate and display integrated diagnosis result data through integration of the model-by model diagnosis result data”), and evaluation scores for the diagnosis application algorithms (column 2, line 39, “the integrated diagnosis result data displaying a probability (which is read as an evaluation score) that the lesion is benign or malignant).
Lee and Seo in the combination as a whole fails to explicitly disclose as further recited, however, Kim discloses wherein the display information comprises the image frame, the diagnosis results selectively overlaid on the image frame (paragraph 0059, “The display 140 may overlay a current image with diagnosis results (e.g., information on detection and determination of ROIs) regarding the current image to output the diagnosis results in the first area, and to output diagnosis information (e.g., examination history, similar cases, etc.) to be compared with the diagnosis results regarding the current image in the second area at the same time as the diagnosis results of the current image or at a different time therefrom.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim in order to perform automatic diagnosis using an image that is received from a probe, and generate diagnosis information including results of the automatic diagnosis (abstract).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee further in view of Seo as applied to claim 1 above, and further in view of a machine translation of CN 102753078 A (hereinafter CN ‘078).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Lee and Seo in the combination as a whole is silent about wherein the processor is further configured to:
generate external storage data in which the display information is associated with the image frame; and
transmit the external storage data to an external database through a transmission interface module so that the external storage data is stored in the external database.
However, CN ‘078 discloses wherein the processor is further configured to:
generate external storage data in which the display information is associated with the image frame (paragraph 0074, “As shown in FIG. 4, image display device 5 comprises interface (I/F) part 51, a temporary storage unit 52, image processing unit 53, the position estimation part 54, a storage part 55, processing setting section 56, a processing time prediction unit 57, detection information generating part 58, the display control part 59 and a display part 60;” paragraph 0087, “in the image display device 5, in addition to performing processing associated with the body image data of the initial 3 of the memory of the receiving device is also performed in parallel after being transmitted, the generated inspection information, display of the current in vivo image such as various kinds of processing.”); and
transmit the external storage data to an external database through a transmission interface module so that the external storage data is stored in the external database (paragraph 0071, “transmitting section 26 and antenna 27 to the body image data in the memory 25 together with identification information of the capsule type endoscope 2 superposed to wireless signal and sent to the external storage.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘078 in order to provide an image display device capable of obtaining the image data shot by the capsule-type endoscope (abstract).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee further in view of Seo as applied to claim 9 above, and further in view of WO 2017/165801 (hereinafter WO ‘801).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, Lee further discloses based on the context-based diagnosis requirements (Figure 7, elements 720 and 730; column 12, line 12, “In an example, the integrated diagnosis result data 730 may be calculated by reflecting preferences 710 among the selected diagnostic models in the integration of the model by-model diagnosis result data 720. The preferences 710 among the selected diagnostic models may be set and entered by a user, set by a default, or set in such a manner that a higher preference level may be assigned to a diagnostic model that is frequently used in comparison to a diagnostic model that is less frequently used.”), and wherein the generating comprises generating, by the processor, display information including diagnosis results for the image frame by applying the combination of the plurality of diagnosis application algorithms to the image frame(Figure 7, elements 720, and 730; column 12, line 2, “In another example, the diagnosis unit 175 may display only the model-by-model diagnosis result data 720 or only the integrated diagnosis result data 730, without displaying the both result data.”).
Lee and Seo in the combination as a whole fails to explicitly disclose as further recited, however WO ‘801 discloses wherein the selecting comprises selecting, by the processor, a combination of the plurality of diagnosis application algorithms, including a first diagnosis application algorithm configured to be preferentially recommended for the image frame based on the context- based diagnosis requirements (Figure 2, elements 56, 58, and 60, classifier 1 feeds into classifier 2 making classifier 2 algorithm selected based on the first classifier; paragraph 0047, “In the second stage 54, the decision values from the three classifiers 56, 58, 60 were combined with six statistical features 62 to train a Gaussian radial basis function (RBF) kernel SVM classifier 64;” decision values represent lower levels of diagnosis within the hierarchical system) and a second diagnosis application algorithm configured to be recommended based on a supplemental diagnosis requirement derived from the context substrate diagnosis requirements based on a characteristic of the first diagnosis application algorithm (Figure 2, element “classifier 2;” paragraph 0040, “The combined Classifier 1 and optional standard imaging features 24 are used as input for a Gaussian radial basis function kernel SVM classifier in the second-order classification (Classifier 2) 22, which outputs the final  decision 16 (i.e. indolent vs. clinically significant prostate cancer)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ’801 in order to distinguish between indolent and clinically significant carcinoma automatically (abstract).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee further in view of Seo as applied to claim 9 above, and further in view of CN 102753078 A (hereinafter CN ‘078).
Regarding dependent claim 13, the rejection of claim 9 is incorporated herein. Lee and Seo in the combination as a whole are silent with regard to further comprising:
generating, by the processor, external storage data in which the display information is associated with the image frame; and
transmitting, by the processor, the external storage data to an external database through a transmission interface module so that the external storage data is stored in the external database.
CN ‘078 discloses further comprising:
generating, by the processor, external storage data in which the display information is associated with the image frame (paragraph 0074, “As shown in FIG. 4, image display device 5 comprises interface (I/F) part 51, a temporary storage unit 52, image processing unit 53, the position estimation part 54, a storage part 55, processing setting section 56, a processing time prediction unit 57, detection information generating part 58, the display control part 59 and a display part 60;” paragraph 0087, “in the image display device 5, in addition to performing processing associated with the body image data of the initial 3 of the memory of the receiving device is also performed in parallel after being transmitted, the generated inspection information, display of the current in vivo image such as various kinds of processing.”); and
transmitting, by the processor, the external storage data to an external database through a transmission interface module so that the external storage data is stored in the external database (paragraph 0071, “transmitting section 26 and antenna 27 to the body image data in the memory 25 together with identification information of the capsule type endoscope 2 superposed to wireless signal and sent to the external storage.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘078 in order to provide an image display device capable of obtaining the image data shot by the capsule-type endoscope (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668